Title: From James Madison to Francis Preston, 3 February 1820
From: Madison, James
To: Preston, Francis


                
                    Montpellier Feby. 3d. 1820.
                
                I pray you My dear Sir, to be assured that I sympathize, in all the feelings which led to your letter; and that I shall learn with corresponding pleasure that your efforts have been successful in alleviating the misfortune of a brother whose amiable qualities have so long endeared him to his relatives, and made him interesting to his friends. Affectionate respects
                
                    James Madison
                
            